The opinion of the court was delivered, by
Read, O. J.
— Two questions are raised upon this appeal from the decision of the court below, awarding the damages arising from the taking of the land for the enlargement of a burial-ground to her brother, John Buchanan.
These questions arise upon the will and codicil of John Buchanan, their father, admitted to probate on the 2d May 1837.
The appellant claims: 1. That the legacy of $300 bequeathed to her by the will of her father, John Buchanan, was a charge upon the land devised by said will to her brother William, and that the fund in court, having been derived from a portion of said land, should be applied to the payment of her legacy.
2. That William Buchanan took an estate in fee simple in the land in Pennsylvania, under his father’s will, and having died intestate, and without issue, she as one of the heirs at law is entitled to a share of the money in court.
The learned judge in the court below, in a carefully drawn opinion, negatived both these claims, and held that the money in court belonged to John Buchanan, and ordered it to be paid to him. We, agreeing with the court below, for the reasons assigned by them, The said order or decree is affirmed.1

 Vide McEadden v. Johnson, antea 335. — Rep.